
	
		I
		112th CONGRESS
		1st Session
		H. R. 3092
		IN THE HOUSE OF REPRESENTATIVES
		
			October 4, 2011
			Mr. Welch introduced
			 the following bill; which was referred to the
			 Committee on Education and the
			 Workforce, and in addition to the Committee on
			 Agriculture, for a period
			 to be subsequently determined by the Speaker, in each case for consideration of
			 such provisions as fall within the jurisdiction of the committee
			 concerned
		
		A BILL
		To conduct a pilot program in support of efforts to
		  increase the amount of purchases of local fresh fruits and vegetables for
		  schools and service institutions by giving certain States the option of
		  receiving a grant from the Secretary of Agriculture for that purpose instead of
		  obtaining commodities under Department of Agriculture
		  programs.
	
	
		1.Short titleThis Act may be cited as the
			 Local School Foods
			 Act.
		2.Pilot program for
			 purchase of fresh fruits and vegetables for schools and service
			 institutionsSection 10603 of
			 the Farm Security and Rural Investment Act of 2002 (7 U.S.C. 612c–4) is
			 amended—
			(1)in subsection (a), by inserting or
			 to provide grants under the pilot program described in subsection (c)
			 after crops;
			(2)by redesignating subsection (c) as
			 subsection (d); and
			(3)by inserting after subsection (b) the
			 following:
				
					(c)Pilot program
				for purchase of fresh fruits and vegetables for schools and service
				institutions
						(1)In
				generalOf the amount
				specified in subsection (a), the Secretary of Agriculture shall use not more
				than $1,000,000 to conduct a pilot program under which the Secretary will give
				not more than three participating States the option of receiving a grant in an
				amount equal to the value of the commodities that the participating State would
				otherwise receive under this section for each of fiscal years 2012 and
				2013.
						(2)Use of grant
				fundsA participating State receiving a grant under this
				subsection may use the grant funds solely to purchase fresh fruits and
				vegetables for distribution to schools and service institutions in the State
				participating in the food service programs under the Richard B. Russell
				National School Lunch Act (42 U.S.C. 1751 et seq.) and the Child Nutrition Act
				of 1966 (42 U.S.C. 1771 et seq.).
						(3)Selection of
				participating StatesThe Secretary shall select participating
				States from applications submitted by the States. Each participating State
				shall be from a different Department of Agriculture region.
						(4)Reporting
				requirements
							(A)School and
				service institution requirementSchools and service institutions in a
				participating State shall keep records of purchases of fresh fruits and
				vegetables made using the grant funds and report such records to the
				State.
							(B)State
				requirementEach participating State shall submit to the
				Secretary a report on the success of the pilot program in the State, including
				information on—
								(i)the amount and value of each type of fresh
				fruit and vegetable purchased by the State; and
								(ii)the benefit provided by such purchases in
				conducting the school food service in the State, including meeting school meal
				requirements.
								.
			
